SIMPSON, J.
The appellant was convicted of the offense of doing “business as a corporation in this state without a license and contrary to the provisions of subdivision 55 of section 4122 of the Code of 1896, * * * as amended by the act * * * of 1901” (Acts 1900-01, p. 2616). The agreed statement of facts shows that the defendant corporation is a street railroad company, operating a street railroad in the city of Montgomery; that it has paid for and taken out a license as a street railroad company ,as required by subdivision 34 of section 4122 of the Code of Alabama, as amended by Act March 4, 1903 (Acts 1903, p. 204), but has not paid for or taken out the privilege tax, as provided by subdivision 55 of section 4122 of the Code of 1896, as amended.
The principal question involved in the case is whether or not a street railway corporation is liable for both the license tax imposed by subdivision 34 of section 4.122 of the Code of 1896, as amended, and the privilege tax imposed on street railroads by subdivision 55 of section 4122 of the Code, as amended. According to its terms this last-named act imposes the tax only on “corporations * * * not otherwise specifically required to pay a license tax.” The evident purpose of this act was to exempt from its provisions such corporations as, being of special nature, the Legislature had fixed a specific tax upon as such. Such are commercial railroads, street railroads, etc., as to which the Legislature has made special provision requiring taxes which are deemed sufficient to cover all the necessities of the case. Without such an interpretation, there would be no field of operation for the exception. The cases of Spira v. State, 146 Ala. 177, 41 South. 465, and Troy Fertilizer Co. v. State, 134 Ala. 333, 32 South. 618, do not conflict in the least with this case.
We hold that the traction company, having paid the license tax required of street railway corporations, was not liable for any other corporate license or privilege tax. The judgment of the court is reversed, and a judgment will be here rendered discharging the appellant.
Reversed and rendered.
Tyson, C. J., and Haralson and Denson, JJ., concur.